DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the preliminary amendment field on 06/10/2021.  Claims 30-49, of which claims 30, 38 and  44 are independent, were pending in this application and have been considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

	The applicant is encouraged to use the period for reply to further proof read and review the whole of the application to assure correct correlation between reference numerals in the textual portion of the Specification and Drawings, to cure any misspelling or general typographical errors,  to check for usage accuracy of Trademarks IM, and other legal symbols ®, where required, and to overcome any lack of clarity in the disclosure, especially in the claims (e.g., by providing proper antecedent basis for “the" and “said"). 

Priority
	Acknowledgment is made of the Applicant's claim for foreign priority filed in CHINA on 01/09/2019 under 35 U.S.C. 119(a)-(d).

 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 07212021, 09/27/2021 and 09/20/2022 have been considered and made of record by the examiner.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

	The disclosure is objected to because of the following informalities: replace the phrase “this position and may not be reported” (last line of ¶[00139] – emphasis added) with --this position may not be reported--. Appropriate correction is required.


Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The test for enablement is whether Applicant's specification provides sufficient detail so one of ordinary skill in the art at the time of filing could make and use the full scope of the claimed invention without undue experimentation. In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); MPEP § 2164.01. To determine whether the amount of experimentation would be undue, or unreasonable, the Court of Appeals for the Federal Circuit has enumerated several non-exclusive factors, any of which may not apply in agiven case. In re Wands at 1404; MPEP § 2164.01(a). The factors include (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands at 1404; MPEP § 2614.01(a). The scope of enablement provided by a disclosure must be commensurate in scope with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); MPEP § 2164.08. Moreover, "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement." Automotive Technologies International Inc. v. BMW of North America Inc., 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) 

Applicant's Specification must provide written description support for all that is claimed. See 35 USC § 112 ¶ 1; MPEP § 2163. Written description support requires a disclosure that would reasonably convey Applicant's possession of all claimed subject matter to one of ordinary skill in the art at the time of the invention. Ariad Pharm., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) (en banc); MPEP § 2163.  While written description support requires neither in haec verba description of the claim limitations nor any particular form of disclosure, all claim limitations must be equivalently described and not merely rendered obvious. Ariad at 1162. Accordingly, a patent claim cannot recite subject matter that is not expressly, implicitly or inherently disclosed by Applicant's written description. See Hyatt v. Boone, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); In re Wright, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989); MPEP § 2163. 

Reasonable possession of a claimed invention is also not shown when the disclosure merely amounts to a hoped for result, instead of a specifically claimed invention. See University of California v. Eli Lilly, 43 USPQ2d 1398 (Fed Cir 1997). In Eli Lilly, the court held that where a specification merely includes generic statements that distinguish multiple genus by function alone, those statements are generally insufficient sources of written description support because they fail to define structures/identities of species within the genus. Patents must describe "an invention, not an indication of a result that one might achieve if one made that invention." Id. 

	Claims 30-43, 46 and 49 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not supported by the disclosure as originally filed includes the added material as follows: 

Regarding claims 30 and 38: "a processor ... configured to cause the UE to: ... determine a spatial basis, W1, for L beams; determine M basis vectors after compression from N3 frequency units in frequency domain; frequency basis selection; determine a plurality of coefficients as part of a matrix of size 2LM coefficients associated with the determined spatial basis and M basis vectors, wherein the plurality of coefficients corresponds to a particular layer” (lines 6-11 of claim 30, lines 7-12 of claim 38 – emphasis added) . Nowhere in the disclosure as originally filed, has such restriction been indicated.

It is noted that the specification merely disclose the “spatial frequency unit” (e.g., ¶[0051]) and the “frequency compression” (e.g., ¶[00132]). It is also noted that specification disclose (emphasis added):

[00132] As illustrated in Figure 16, The common frequency basis selection may include the following assumptions: 1) The same (e.g., common) coefficients may be selected and reported for each of the 2L beams, e.g., M coefficients may be reported for each beam (M may be smaller than the number of SBs); 2) The matrix (compressed form of W2） of compressed combination coefficients may be composed of K = 2LM linear combination coefficients; and 3) The value of M is higher-layer configured and the M basis vectors are dynamically selected (reported). For example, frequency compression may be enabled, with the BS selecting the level of compression (e.g., number of coefficients to report) and the UE selecting which specific coefficients to report. The BS may make such a selection of the level of compression based on measurements of the frequency selectivity of the channel. The UE may select the specific coefficients that are least correlated.

Regarding claims 34, 42 and 46: “wherein a total number of non-zero coefficients per layer is indicated in the encoded channel state information report.” (lines 1-2 of claim 46 – emphasis added)

 It is noted that the specification disclose (emphasis added:
[00114] the UE may report the number of non-zero spatial-frequency amplitude coefficients (NZSF AC)

Regarding claims 31, 39 and 49: “wherein the indices of the non-zero coefficients correspond to a selected subset of a set of non-zero coefficients.”(lines 1-2 of claim 31

Regarding claims 32-33, 35-37, 40-41 and 43-45, and 47-48, claims are rejected due to their dependency to the rejected claims 30 and 38, correspondingly.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 30-43 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claims 30 and 38, claims recite “determine a spatial basis Wl, for L beam” (line 6 of claim 30; line 7 of claim 38), which is vague and indefinite, because the specification use the term “spatial basis” as “beam” (extracted below, emphasis added:

[00103] An aggregation of precoding vectors may be expressed as a matrix. The matrix may be equal to a product of a matrix of the L DFT vectors (e.g., the spatial basis or "beams") multiplied by a block diagonal matrix of the compressed combination coefficients multiplied by the M frequency basis

[00118] … W1 may be referred to as the spatial basis, e.g., beams…

Furthermore, claims recite variables L, M and N3 without specifying their type and their range, e.g., L is an integer greater than 0. 
  
Regarding claims 31-37 and 39-43, claims are rejected due to their dependency to the rejected claims 30 and 38, correspondingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in "at least one of two-digit, three-digit, or four-digit" representations, was held anticipated by a system that offsets year dates in only two-digit formats). See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the … claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01. ("(A) Prove a primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent."). 

	Claims 44-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2019/0334587 A1 to Rahman et al. (see IDS field on 07/21/2021).

Regarding claim 44, Rahman et al. disclose a method (¶[0012] a method of a user equipment (UE) for a channel state information (CSI) feedback in a wireless communication system is provided.), comprising: 
at a base station: 
establishing a connection with a user equipment (UE) (¶[0012]: The method comprises receiving, from a base station (BS), CSI feedback configuration information including a number (K0) of coefficients for the CSI feedback, deriving, based on the CSI feedback configuration information, the CSI feedback including K1 coefficients that are a subset of a total of Q coefficients, wherein K1≤K0 and K0<Q, and transmitting, to the BS, the CSI feedback including the K1 coefficients over an uplink channel): 
transmitting, to the UE, control information for reporting channel state information in a channel state information report (¶[0010] The UE comprises a transceiver configured to receive, from a base station (BS), CSI feedback configuration information including a number (K.sub.0) of coefficients for the CSI feedback.); and 
receiving, from the UE, an encoded channel state information report according to the control information (¶[0010]: The UE further comprises a processor operably connected to the transceiver, the processor configured to derive, based on the CSI feedback configuration information ... The transceiver of the UE is further configured to transmit, to the BS, the CSI feedback …  coefficients over an uplink channel; ¶[0011] The BS further comprises a processor operably connected to the transceiver, the processor is configured to decode the CSI feedback), wherein the encoded channel state information report includes a field indicating indices of non-zero coefficients (¶[0131] the 2LK coefficients of the Cl matrix are grouped (or partitioned) into two groups (or subsets), a stronger group (S1) and a weaker group (S2), where S1 comprises M≤2LK coefficients that are non-zero, and S2 comprises remaining 2LK−M coefficients that are zero. Since coefficients comprising S2 are zero, the coefficients are not reported by the UE, and only coefficients comprising S1 are reported by the UE.).

Regarding claim 45, Rahman et al. disclose as stated above. Rahman et al. also disclose wherein the field indicating the indices of the non- zero coefficients is layer specific in that a number of non-zero coefficients per layer is indicated per layer, wherein the number is layer specific (¶[0145]: M is the maximum number of non-zero (NZ) coefficients that can be reported by the UE. The actual number of NZ coefficients, M1 ... can be less or equal to M, ... The UE reports the number (Ml) of NZ coefficients and their indices; ¶[0146]: M1 value is reported for each layer independently).

Regarding claim 46, Rahman et al. disclose as stated above. Rahman et al. also disclose wherein a total number of non-zero coefficients per layer is indicated in the encoded channel state information report (¶[0145]: M is the maximum number of non-zero (NZ) coefficients that can be reported by the UE. The actual number of NZ coefficients, M1 ... can be less or equal to M, ... The UE reports the number (Ml) of NZ coefficients and their indices; ¶[0146]: M1 value is reported for each layer independently).

Regarding claim 47, Rahman et al. disclose as stated above. Rahman et al. also disclose wherein the encoded channel state information report includes an indication of a position of the strongest amplitude coefficient on each layer. (¶[0132]: the index of the strongest of the M coefficients is reported)

Regarding claim 48, Rahman et al. disclose as stated above. Rahman et al. also disclose wherein the encoded channel state information report consists of two parts, wherein a first part includes a rank indication indicating a number of layers and one or more fields indicating a total number of coefficients per layer (¶[0145]: when two-part UCI is used to report the CSI, the value M1 is reported in UCI part 1, and the indices of the NZ coefficients is reported using UCI part 2 For rank> 1, the reporting of the value M1 is according to at least one of the following alternatives).

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the List of References cited in the attached PTO-892.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631